Citation Nr: 1741480	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the hands.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for right knee strain.

4.  Entitlement to a rating in excess of 10 percent for left knee strain.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Brown, Jr., Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1994 to August 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  A June 2011 rating decision confirmed and continued 10 percent ratings, each, for right and left knee disabilities; an August 2013 rating decision denied service connection for numbness and tingling of both hands and a TDIIU rating; and a November 2014 rating decision denied service connection for cervical strain.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2016, the Board remanded these matters for additional development.  

[The Board's April 2016 decision also dismissed appeals seeking service connection for a neurological disorder of the feet, shingles, posttraumatic stress disorder, bruxism and a left inguinal hernia, and denied increased ratings for bilateral hearing loss and for lumbosacral strain, resolving those matters.]  

The issues of service connection for a neurological disorder of the hands and a cervical spine disability, and seeking a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

FINDINGS OF FACT

1.  The Veteran's right knee strain is manifested by full extension and flexion to at least 90 degrees; subluxation and/or instability are not shown.

2.  The Veteran's left knee strain is manifested by full extension and flexion to at least 90 degrees; subluxation and/or instability are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5257, 5260, 5261 (2016).

2.  A rating in excess of 10 percent for left knee strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in April 2011 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's private and VA medical records have been secured.  He was afforded VA examinations to assess the severity of his bilateral knee strain.  VA's duty to assist is met.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2016 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2011 VA examination of the knees, the Veteran stated that his symptoms include pain, giving way and weakness of each knee.  It was noted that he was not receiving any treatment for the knees, and that his gait was normal.  Examination of each knee found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no locking pain or crepitus.  Range of motion of each knee was from 0 to 120 degrees with pain.  There was no additional limitation of motion in either knee after repetitive motion.  In each knee, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits in each knee.  The diagnosis was chronic bilateral knee strain.  The examiner noted that stability tests for the anterior and posterior cruciate ligaments, the medial and collateral ligaments and the medial and lateral meniscus of each knee.  There was no subluxation or either knee.  It was noted that the Veteran should avoid strenuous activities.
On January 2013 VA examination of the knees, the Veteran stated that his knee conditions were worse.  Examination of each knee found range of motion was from 0 to 90 degrees with pain at 90 degrees.  The Veteran was able to perform repetitive use testing with no change in the range of motion.  Functional loss was manifested by pain on movement.  There was no tenderness to palpation.  Stability tests were normal.  There was no history of recurrent subluxation or dislocation.  Muscle strength testing was 5/5 in each knee.  It was noted that his knee conditions resulted in the Veteran having difficulty walking and moving around.  The diagnosis was chronic bilateral knee strain.

In March 2014, J.W. Ellis, M.D. noted that the Veteran said that it was hard for him to squat, and that he had been using knee braces since 2000.  Examination of the right knee found range of motion to be from 0 to 110 degrees.  Left knee range of motion was from 0 to 121 degrees.  There was crepitation on movement of each knee.  There was moderate laxity of the lateral collateral ligament of each knee.  

On November 2016 VA knee examination, the Veteran stated that he had pain in each knee, and that they feel weak and that they want to give out.  He denied any treatment or therapy, but said he uses a knee brace routinely.  Examination findings were identical in each knee.  Range of motion was normal.  There was pain on flexion, but it did not result in any functional loss.  There was generalized tenderness of the peri patella and medial joint line.  There was no focal tenderness to palpation, inflammation, heat, effusion, crepitus or locking.  McMurray's, patellofemoral grind, varus/valgus stress and anterior-posterior drawer testing were all negative.  There was no muscle atrophy.  There was no objective evidence of crepitus.  The Veteran was able to perform resective use testing with no additional limitation of motion or functional loss.  It was noted that pain, weakness, fatigability or coordination did not significantly limit functional ability with repeated use over time.  There was no reduction in muscle strength.  All joint stability tests were normal.  There was no objective evidence of crepitus.  The Veteran stated that he was not able to work due to severe knee pain and arthritis.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

This analysis is undertaken considering the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is to be assigned when flexion of a knee is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees,.  38 C.F.R. § 4.71a, Code 5260.

A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran was afforded VA examinations to assess his knee disabilities on three occasions during the course of this appeal.  To warrant a 20 percent rating based on limitation of motion, the evidence must show flexion limited to 30 degrees or extension limited at 15 degrees (or flexion limited to 45 degrees and extension limited at 10 degrees).  The May 2011, January 2013 and November 2016 examinations each found full extension (to 0 degrees) and flexion limited to no less than 90 degrees.  Such findings do not support a rating in excess of 10 percent for either knee based on limitation of motion.  

Furthermore, subluxation or instability of either knee is not shown.  Although the Veteran has stated that his legs give out, on examinations tests for instability were normal.  While the examination report from Dr. Ellis notes there was laxity in each knee, instability was not reported.  Notably, on November 2016 VA examination it was specifically reported that tests for anterior instability, posterior instability, medial instability and lateral instability were all normal.  Thus, a separate rating for such impairment is not warranted for either knee.  See VAOPGCPREC 23-97 (July 1, 1997).

The matter of entitlement to a TDIU rating is addressed in the remand section.


ORDER

A rating in excess of 10 percent for right knee strain is denied.

A rating in excess of 10 percent for left knee strain is denied.


REMAND

The Veteran claims that his cervical spine disability is secondary to his service-connected low back disability.  He asserts that his neck disability results in neurological impairment of his arms.  In the April 2016 remand, the Board directed that the Veteran be afforded an orthopedic examination to determine whether his cervical spine disability was caused or aggravated by his service-connected low back disability.  The examiner opined that it was less likely than not that the Veteran's cervical spine condition and brachial plexus impingement are secondary to or were caused by his service-connected low back disability; he did not specifically address whether the low back disability aggravated any neck disorder.  The Board finds that the medical opinion provided is noncompliant with the Board's remand directives and that corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

The issue of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, and consideration of that issue is deferred.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the record to be returned to the November 2016 VA examiner (or, if that provider is unavailable, forwarded to an orthopedist/orthopedic surgeon) for review and an advisory medical opinion regarding the likely etiology of the Veteran's cervical spine disability, to specifically include whether it is at least as likely as not (a 50% or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by his service connected low back disability.  If so, the examiner should then provide an opinion as to whether it is least as likely as not (a 50% or greater probability) that the Veteran has a neurological disorder of the hands that was caused or aggravated by a cervical spine disability (the opinion must address aggravation).

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  

2.  The AOJ should then review the record and readjudicate the remaining claims (TDIU in light of the determinations made on readjudication of the service connection issues remanded, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


